              Case 2:20-cv-00257-TSZ Document 32 Filed 08/13/20 Page 1 of 1



 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          KELLY HARRIS, individually and on
          behalf of all others similarly situated,
 8
                                   Plaintiff,
 9                                                          C20-257 TSZ
                v.
10                                                          MINUTE ORDER
          GENERAL MOTORS LLC,
11
                                   Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     The Court GRANTS the parties’ request in the joint status report, docket
   no. 31, to extend the class certification motion deadline to 120 days after the Court rules
15
   on Defendant General Motors’ pending Motion to Dismiss, docket no. 12, with General
   Motors having 60 days to respond to the class certification motion and Plaintiff having 30
16
   days thereafter to reply.
17         (2)    The Court will enter a scheduling order, if appropriate, after ruling on the
     Motion to Dismiss.
18
          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20          Dated this 13th day of August, 2020.
                                                        William M. McCool
21                                                      Clerk

22                                                      s/Karen Dews
                                                        Deputy Clerk
23

     MINUTE ORDER - 1
